 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 47 
In the House of Representatives, U. S.,

February 25, 2009
 
RESOLUTION 
Supporting the goals and ideals of Peace Officers Memorial Day. 
 
 
Whereas there are more than 900,000 sworn law enforcement officers now serving in the United States;  
Whereas law enforcement officers selflessly protect the people of the United States and communities throughout the country from harm;  
Whereas law enforcement officers serve the country regardless of the peril to themselves;  
Whereas more than 18,340 law enforcement officers have been killed in the line of duty since the first recorded police death in 1792;  
Whereas September 11, 2001, was the deadliest day in law enforcement history with 72 officers killed while responding to the terrorist attacks;  
Whereas 140 law enforcement officers were killed in 2008;  
Whereas Public Law 87–726 designates May 15th of each year as Peace Officers Memorial Day, and Police Week is commemorated during the calendar week containing May 15;  
Whereas section 7(m) of title 4, United States Code, requires that the United States flag on all government buildings be displayed at half-staff on May 15, Peace Officers Memorial Day; and  
Whereas law enforcement officers deserve the gratitude of the people of the United States for their service: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Peace Officers Memorial Day to honor Federal, State, and local peace officers killed or disabled in the line of duty; and  
(2)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect.  
 
Lorraine C. Miller,Clerk.
